Per Curiam. This claim arising out of the death of an officer allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281 et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at hearings before the full Court on November 8, 1977 and March 15,1978, and reviewed on June 15,1978, the Court finds that: 1. The Claimant, Eva Mae Graggs, is the widow of the decedent and is the beneficiary who was designated by him as stated in the application for benefits; 2. The decedent, George D. Craggs, was a corporal, employed by the Illinois State Police and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on November 6,1977. He was 51 years of age; 3. On said date, at approximately 9:45 a.m., during regularly assigned duty hours, Corporal Craggs was stricken with a heart attack while issuing a traffic citation to a motorist; this traffic citation was the fifth citation by Corporal Craggs during a state police airplane to ground traffic surveillance that began at 8:00 a.m. said date. After being stricken, Officer Craggs was taken to a hospital in Havana; and, thereafter, he was transported to, and treated in, St. Francis Hospital and Methodist Medical Center, Peoria, Illinois. He died at Methodist Medical Center on November 10, 1977, after surgery. The medical certificate of death recited the cause of death as “cardiac arrest secondary to acute myocardial infarction and rupture of the interventricular septum.” The evidence presented indicates that Corporal Gragg’s death was caused and precipitated by his active performance of the duties required by him as a law enforcement officer for the State of Illinois; 4. Corporal Craggs was killed in the line of duty as defined in Section 2(e) of the Act; 5. The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Eva Mae Craggs, as widow and designated beneficiary of the deceased officer, George D. Craggs.